Citation Nr: 0531959	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-27 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the VA's office in 
Las Vegas, Nevada.  


FINDINGS OF FACT

1.  The veteran was not engaged in combat.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressor occurred.

3.  The veteran does not have PTSD caused by any event that 
occurred in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the December 2004 notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  In this regard, 
the letter informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for service connection for PTSD, including one based on 
personal assault.  The letter also informed him of his and 
VA's duties in obtaining evidence, and asked him to submit 
any evidence in his possession that pertains to his claim.  
Moreover, when asked at the Board hearing whether he had any 
evidence in his possession relevant to his claim, he replied 
that he did not.

In addition, VA provided the veteran with a copy of the 
appealed August 2003 rating decision, May 2004 statement of 
the case, and August 2005 supplemental statement of the case.  
These documents provided notice of the law and governing 
regulations, including the provisions of 38 C.F.R. 
§ 3.304(f), as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical and personnel records, post-service VA medical 
records, and statements made by and on behalf of the veteran 
in support of his claim.  The Board notes that the veteran 
testified that he has only sought treatment at a VA facility.  
Thus, the Board observes that there are no outstanding 
private medical records.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2005); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2005).  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f).

The veteran contends, in essence, that he was sexually 
assaulted by two inmates while on duty as an electrician at 
the disciplinary barracks in Fort Leavenworth.  

At the Board hearing, the veteran testified that a couple of 
weeks prior to the end of his assignment at Fort Leavenworth 
he was held by one inmate as another fondled him.  He also 
testified that he did not report the incident and that he has 
not told anyone except in conjunction with this claim.  When 
asked whether his behavior changed after the alleged assault, 
he testified that he no longer has any drive, that he is not 
financially responsible, and that he does not like being 
around a lot of people.  In addition, he testified that he 
first sought treatment for PTSD about two years ago.

Based on the veteran's service records, the Board finds that 
he did not engage in combat.  Indeed, he does not contend 
that he engaged in combat or that his PTSD is due to combat.  
Additionally, the Board observes that his service records are 
negative for any complaints regarding the alleged assault.  
Thus, the veteran must provide credible supporting evidence 
that the claimed in-service stressor occurred.  In this 
regard, the Board acknowledges that additional verifying 
evidence may be obtained from sources other than the 
veteran's service records.  38 C.F.R. § 3.304(f); see Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

After review, the Board concludes that the record does not 
contain evidence corroborating the veteran's claimed in-
service stressor of sexual assault.  

As noted above, the veteran's service medical records contain 
no mention of a sexual assault.  Furthermore, his separation 
examination report reflects no relevant complaints and normal 
psychiatric findings.  Likewise, his service personnel 
records contain no mention of a sexual assault.  

The Board notes that the veteran's service personnel records 
show that he was assigned to the disciplinary barracks at 
Fort Leavenworth from May 1968 to November 1968.  The Board 
observes, however, that there is no indication of any 
behavior change during that time or shortly thereafter.  In 
this regard, the Board notes that his service personnel 
records show an appointment to private first class E-3 in 
September 1968 and a temporary promotion in November 1968.  
In addition, there is a November 1968 letter of commendation 
for outstanding performance as senior electrical instructor 
for the engineer electric shop at the disciplinary barracks 
in Fort Leavenworth from June 1968 to November 1968.  
Furthermore, there are no subsequent reports of poor work 
performance.  Thus, the Board finds no evidence of a 
deterioration in work performance.  See 38 C.F.R. § 3.304(f).

The Board acknowledges that his service personnel records 
contain a November 1969 report of Article 15 disciplinary 
action in Thailand for failing to report to the place of 
duty.  The Board first observes that this indication of a 
deterioration in work performance occurred over a year after 
the alleged assault.  The Board next observes that it is the 
only such report of record, thus indicating a one-time, 
isolated event.  Lastly, the Board observes that the report 
does not provide any insight into the reason for his failure 
to report to duty.  Thus, the Board finds that this single 
disciplinary action over a year after the date of the alleged 
assault fails to constitute credible evidence of the claimed 
stressor.  See id.

The Board also notes that his service personnel records show 
that he was assigned to Thailand at the end of November 1968.  
The Board observes, however, that there is no indication that 
the veteran requested the transfer.  Indeed, the veteran does 
not contend that he requested any transfer of duty 
assignment.  Thus, the Board finds no evidence of a request 
for a transfer to provide credible supporting evidence of his 
claimed stressor.  See id.  

In addition, the Board notes that the veteran was discharged 
after a year and ten months of service, short of the usual 
two-year commitment.  The Board observes, however, that there 
is no indication that his early discharge was due to reasons 
other than administrative.  Indeed, at the Board hearing, the 
veteran testified that it was a regular discharge, and that 
it just ended up being a short term.

Furthermore, the Board notes the two statements from the 
veteran's high school friends stating that he changed after 
returning from service and that he started drinking.  The 
Board observes, however, that the observations were not made 
shortly following the claimed assault but over a year later.  
Further, the statements recalling the observations were 
written over 30 years after the observations were made.  
Thus, the Board finds that the two lay statements do not 
constitute the evidence of contemporaneous behavior changes 
contemplated by 38 C.F.R. § 3.304(f).  Moreover, the Board 
finds that the evidence contemporaneous to the veteran's 
active service, particularly his service personnel records, 
is more probative than the lay statements proffered years 
after the alleged assault.  

In sum, the veteran has not submitted any credible evidence 
corroborating his claimed in-service stressor.  In this 
regard, the Board observes that the record does not contain 
any records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; or 
statements from family members, roommates, fellow service 
members, or clergy.  Likewise, the Board observes that the 
record is void of any behavior changes that may constitute 
credible evidence of the stressor such as a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The Board 
points out that his service personnel records reflect 
outstanding work performance at Fort Leavenworth and only one 
incident of failing to report for duty dated a year after the 
alleged assault.  

The Board notes that the record contains medical evidence 
indicating a diagnosis of PTSD based on the claimed in-
service sexual assault, including October 2003 and January 
2004 VA psychiatric treatment notes by Dr. Vanvalkenburg.  In 
this regard, the Board observes its duty to assess the 
credibility and weight to be given to the evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  The Board finds that the medical 
evidence favoring the veteran's claim was based primarily on 
the history provided by the veteran, and that this history 
has been found to be unreliable.  When a medical opinion 
relies at least partially on the veteran's rendition of his 
own medical history, the Board is not bound to accept the 
medical conclusions as they have no greater probative value 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 223 (1993).  Likewise, medical statements that 
accept a veteran's report as credible and relate his PTSD to 
an event experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  

While there are diagnoses of PTSD secondary to military 
sexual trauma of record, the Board observes that applicable 
law provides that a diagnosis of PTSD must be based on a 
verified stressor.  Unfortunately, there has been no such 
verification in this case.  A diagnosis of PTSD that is based 
on an examination that relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

Furthermore, the Board notes that the veteran listed two 
other in-service stressors: being stationed at the 
disciplinary barracks at Fort Leavenworth without specialized 
training and calling in for a prison riot for an uprising in 
the theater.  The Board observes, however, that the veteran's 
diagnosis of PTSD is based solely on his alleged military 
sexual trauma.  In this regard, the Board points out that the 
veteran reported the above stressors to Dr. Vanvalkenburg, 
the physician who diagnosed him, but Dr. Vanvalkenburg 
limited the diagnosis to PTSD due to military sexual trauma.  
Moreover, there is no other medical evidence linking the 
above stressors to his current PTSD symptoms.  Thus, the 
above stressors are not probative as they have not been 
established by medical evidence to be linked to his current 
PTSD symptoms.  See 38 C.F.R. § 3.304(f).  

The Board acknowledges the veteran's contention that his PTSD 
is related to service.  The Board observes, however, that he, 
as a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board also acknowledges that Mr. Sandoval, one 
of the veteran's friends, also opined that the veteran has 
PTSD due to service.  However, because there is no indication 
that Mr. Sandoval is a trained medical professional, the 
Board again observes that he is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 
supra; Espiritu, supra.  Regardless, the Board reiterates 
that the record does not contain the requisite evidence 
corroborating the veteran's claimed in-service stressor.

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


